DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 07/30/2019 has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Objections
Claims 5, 15, and 20 are objected to because of the following informalities:  “the one or search results” should be “the one or more search results”.  Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because the word “comprising” on line 2 – legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan; Rengaswamy (“Mohan”) US 7194483 B1.
Regarding claim 1, Mohan teaches A computer-implemented method for semantic searching, the method comprising: 
receiving a query, the query comprising one or more search concepts as The search engine accepts search text, analyzes the text for concepts and retrieves objects represented by those concepts (col. 4 lines 18-21);
determining a semantic type from a plurality of semantic types for each of the one or more search concepts as a concept grouping 600 that employs four levels where each level denotes a conceptual manner by which the concepts are related--meaning words 610, synonyms 620, related words 630, and user-entered words 640, although more than or fewer than four levels could be used (col. 12, lines 6-21 and Fig. 7); 
analyzing the one or more search concepts to determine one or more relationships associated with the one or more search concepts as The user can input one or more phrases each within double quotes (or other identifiers) and the engine will capture and store each of them as a multi-word concept. In one embodiment, multi-word concepts are given as much weight or weightage as a proper noun for part-of-speech (i.e., relationships) (col. 11, lines 54-58).
For every word extracted, part of speech will be determined based on grammar look-up. In one embodiment, a proper noun will be given the highest weightage W(wordi), a verb will be given lowest weightage, and a polysemy word will be given medium weightage (col. 11, lines 35-39-relationship).
First, the search engine parses the user-entered search text to capture a seed concept or seed concepts of the entered text (step 701). The search engine then determines whether at least one of the captured concepts are available as a 
determining one or more search results from a corpus based at least in part on the one or more relationships and the one or more search concepts as The objects returned as results for the object concept based search are then scored according to the following algorithm. The scores for the individual key concepts that contributed to the search are averaged for each object returned. If the search was performed by using a combination of key concepts and seed concepts, the number of hits for the seed concepts are then divided by the total number of hits picked up for all seed concepts in the document to determine how much the seed concept actually contributed to the concept of the document (col. 19, lines 32-44).
	
Regarding claims 2, 12, and 17, Mohan further teaches wherein determining the one or more relationships associated with the one or more search concepts comprises:
 tokenizing the one or more search concepts as First, the search engine parses (i.e., tokenizing) the user-entered search text to capture a seed concept or seed concepts of the entered text (step 701) (col. 19, lines 18-20); and 
determining the one or more relationships based at least in part on a token distance between each search concept in the one or more search concepts as The scores for the individual key concepts that contributed to the search are averaged for each object returned. If the search was performed by using a combination of key concepts and seed concepts, the number of hits for the seed concepts are then divided by the total number of hits picked up for all seed concepts in the document to 
The analysis and categorization engine 200 advantageously determines if each extracted concept is in the known concept groupings (step 930) and generates a vector representation of the object where each dimension corresponds to a seed concept (step 940). The known concept groupings utilized may be different for different users or groups for the same unstructured object. Advantageously but optionally, the analysis and categorization engine 200 assigns a weight to each vector dimension so that more important concepts may be given greater consideration (step 950). For example, weight (i.e., distance) may be assigned based on the frequency of occurrence of that concept in the object (col. 13, lines 51-63).

Regarding claims 3, 13, and 18, Mohan further teaches wherein determining the one or more relationships based at least in part on a token distance between each search concept in the one or more search concepts comprises: analyzing the one or more search concepts based on a determination that the token distance is within a threshold token distance as For example, threshold value in the range of 25% to 35% may typically be encountered, but are not limited to this range. More particularly, the threshold value range may have any upper and lower bound and be any range (col. 18, lines 30-33).

Mohan further teaches displaying the one or more search results to a user as The objects returned as results for the object concept based search are then scored according to the following algorithm (col. 19, lines 32-34).

 Regarding claim 10, Mohan further teaches wherein the corpus does not include relationship annotations as One illustrative example is: Category name: Golf The user uploads a number of documents or information items (or identifies references to documents or other information), such as, for example, web sites on Golf game, U.S. open, British open, Australian open and TPC tour; books, periodicals, or publications; or other sources of information which would provide descriptive input for a golf category (col. 8, lines 51-59).

Regarding claim 11, the claim recites a system with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 16, the claim recites a computer program product with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1 as applied to claims 1, 11, and 16 in view of Chaudhri; Imran N. (“Chaudhri”) US 20130117046 A1.
Regarding claims, Mohan further teaches wherein determining the one or more relationships based at least in part on a token distance between each search concept in the one or more search concepts comprises:  as Through a user interface 1015, the user can set thresholds to capture exceptions. Concepts that exceed a pre-specified threshold within a category will be marked for exception reporting (col. 23, lines 43-45 and Fig. 10).
In another embodiment, the exceptions are selected from the set of exceptions consisting of hit count, normalized hit count, new concepts, absent or deleted concepts, and combinations thereof (col. 38, lines 54-57).
Mohan does not explicitly teach “discarding the concept”.
Chaudhri; however, teaches “discarding the concept” as Conversely, if the distance is greater than a threshold, then the clustered reconciled medical information is excluded (i.e., discard) from a presentation cluster prepared for the user [0012].
Chaudhri’s teaching would have allowed Mohan’s to retrieve the most relevant concepts by excluding the concepts above the pre-specified threshold.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1 as applied to claims 1, 11, and 16 in view of Franceschini; Michele M.(“ Franceschini”) US 20170161619 A1.

Regarding claim 6, Mohan further teaches wherein displaying the one or more search results to the user comprises:  providing  as The objects returned as results for the object concept based search are then scored according to the following algorithm (col. 19, lines 32-34).
Mohan does not explicitly teach providing a visual indicator highlighting one or more concepts.
Franceschini; however, teaches providing a visual indicator highlighting one or more concepts as to execute a concept vector identification process that extracts a sequence of concepts from annotated text sources 17 (e.g., sources specializing in concepts, such as Wikipedia pages with concepts highlighted or hyperlinked), from graph representations 18 of concepts and their inter-relations, from tracking the navigation behavior of users 19 [0025].
Franceschini’s teaching would have allowed Mohan’s to facilitate locating and emphasizing a desired concept by highlighting the item of interest.

Regarding claim 7, Mohan does not explicitly teach wherein the corpus comprises a medical corpus.
Franceschini; however, teaches wherein the corpus comprises a medical corpus as Another option for deriving concept sequences with text would be to process the original source text by a filtering process that retains only the parts of the text relevant to a specific theme. For example, if the original source text consists of a collection of medical documents, a search procedure can be applied to identify and retrieve only the documents containing the word “cancer.” The retrieved documents are taken as the theme-restricted collection for deriving the concept sequences [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Franceschini’s teaching would have allowed Mohan’s to provide a means to perform a concept search in a medical field by providing a collection of medical documents to the search system.

Regarding claim 9, Mohan does not explicitly teach wherein the corpus comprises a plurality of annotated concepts.
Franceschini; however, teaches wherein the corpus comprises a plurality of annotated concepts as To provide another illustrative example of the concept sequence identifier process, the concept sequence identifier 12 may be configured to generate concept sequences using concept annotations created by two or more different annotators, where each annotator uses its chosen set of names to refer to the collection of concepts included in a text source. For example, one annotator applied to a text source may mark up all occurrences of the concept of “The United State of America” as “U.S.A.”, whereas another may mark it up as “The United States” [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Franceschini’s teaching would have allowed Mohan’s to gather related key concepts by providing annotations from different annotators.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1 and Franceschini; Michele M.(“ Franceschini”) US 20170161619 A1 as applied to claims 6, 7, and 9 in view of McNair; Douglas S. (“McNair”) US 10446273 B1.
Regarding claim 8, Mohan and Franceschini do not explicitly teach wherein displaying the one or more search results to the user comprises: removing identifying data associated with the one or more search results, wherein identifying data comprises patient identifying information.
McNair; however, teaches removing identifying data… wherein identifying data comprises patient identifying information as In some embodiments, interaction-patient information is de-identified. In some embodiments, the processed information is structured or mapped, if necessary, such as by a mapping service 3100, and stored in a population health database, where it may be used for providing other services described herein, such as providing recommendations to a caregiver based on learned knowledge from data involving similar patients (col.18, lines 15-25).
 Some embodiments further comprise a store component that stores the second set of information in a health records database, wherein identifying information is removed from the second set of information thereby forming de-identified information (col. 63, lines 17-20 and col. 33, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because McNair’s teaching would have allowed Mohan-Franceschini’s to protect patient’s personal information by removing the information from the results.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/           Primary Examiner, Art Unit 2164